Title: To Alexander Hamilton from George Washington, [30 January 1795]
From: Washington, George
To: Hamilton, Alexander


[Philadelphia, January 30, 1795]
Presuming the legality of the propositions contained in your Letters of the 24. & 25. Instant, I consent that you give an eventual instruction to our Minister at the Hague to postpone the instalment of a Million of Florins, to become due on the first of June next on account of the Dutch Debt; and I also consent, that you cause to be allowed for charges, upon the last Loan of 3,000.000 of florins obtained at Amsterdam, four and an half per Cent.

Philada. 30 Jany 1795.
Go. W_____n.

